                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

United States of America,                                      Crim. No. 11-139 (PAM)

                            Plaintiff,

v.                                                    MEMORANDUM AND ORDER

Kim Rolene Hutterer,

                          Defendant.
          ___________________________________________________________

         This matter is before the Court on Defendant’s Pro Se Motion to Vacate under 28

U.S.C. § 2255. (Docket No. 71.) For the following reasons, the Motion is dismissed as

time-barred.

BACKGROUND

         On January 9, 2012, Defendant Kim Rolene Hutterer was sentenced to 180 months

in prison after pleading guilty to making threatening interstate communications in

violation of 18 U.S.C. § 875(c) and mailing threatening communications in violation of

18 U.S.C. § 876(c). Hutterer appealed her sentence to the Eighth Circuit, which affirmed

her sentence on February 19, 2013. United States v. Hutterer, 706 F.3d 921 (8th Cir.

2013).

         On July 26, 2018, Hutterer filed a motion for post-conviction relief under 28

U.S.C. § 2241, which was assigned to Judge Patrick J. Schiltz and Magistrate Judge

Hildy Bowbeer. On October 26, 2018, Judge Schiltz adopted Judge Bowbeer’s Report

and Recommendation and dismissed Hutterer’s § 2241 petition for lack of jurisdiction

because Hutterer had failed to establish that a § 2255 motion would be inadequate or
ineffective. See Hutterer v. Barnes, No. 18-CV-2178, 2018 WL 5307840, at *2 (D.

Minn. Oct. 26, 2018) (Schiltz, J.). On November 16, 2018, Hutterer filed the instant

Motion under § 2255(f)(3).

       Hutterer argues that her due process rights have been violated because she was

convicted of a “crime of violence,” a term defined in 18 U.S.C. § 16(b) that the Supreme

Court has recently held to be unconstitutionally vague. See Sessions v. Dimaya, 138 S.

Ct. 1204 (2018). Hutterer claims that the holding in Dimaya requires that she be re-

sentenced.   In response, the Government moved to dismiss, arguing that Hutterer’s

Motion is time-barred. (Docket No. 74.)

DISCUSSION

       28 U.S.C. § 2255(f) states in relevant part:

       A 1-year statute of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of — (1) the date on which the
       judgment of conviction becomes final . . . (3) the date on which the right
       asserted was initially recognized by the Supreme Court, if that right has
       been newly recognized by the Supreme Court and made retroactively
       applicable to cases on collateral review.

       Hutterer’s judgment of conviction became final in 2013 when the Eighth Circuit

affirmed her sentence and the time for filing for certiorari expired. Therefore, her claim

is time-barred under subsection (1) unless subsection (3) applies. Hutterer argues that her

petition is timely because it was filed within one year of the Supreme Court’s Dimaya

decision, which issued on April 17, 2018.

       However, subsection (3) does not apply to this case. Hutterer seems to argue that

she was sentenced based on a conviction for a “crime of violence” and that Dimaya has


                                             2
now invalidated the definition of “crime of violence” contained in the 2011 Sentencing

Guidelines under which Hutterer’s sentence was imposed. See U.S.S.G. § 4B1.2(a)(2)

(2011) (a “crime of violence” includes a felony offense that “otherwise involves conduct

that presents a serious potential risk of physical injury to another”). “[T]he Supreme

Court did not expressly address the retroactivity of Dimaya or its availability as a basis

for collateral relief.” Enriquez v. United States, No. 18-23487, 2018 U.S. Dist. LEXIS

151123 at *7 (S.D. Fla. Sept. 4, 2018). However, the Court need not decide whether

Dimaya applies retroactively because the holding simply does not apply to this case.

      First, in Dimaya, the Supreme Court decided that the definition of “crime of

violence” was unconstitutionally vague based on entirely different facts and an entirely

different statute, 18 U.S.C.S. § 16(b). Dimaya, 138 S. Ct. at 1223. Second, the definition

of “crime of violence” would only apply to this case if Hutterer had been sentenced under

U.S.S.G. § 4B1.2(a) as a “career offender,” which is where the term “crime of violence”

appears. However, the Court adopted the Presentence Investigation Report’s Sentencing

Guidelines analysis that determined Hutterer was not a career offender, a fact that she

herself concedes. (PSR at ¶ 144; Def.’s Resp. (Docket No. 76) at 2.) Rather, the

Guidelines analysis the Court adopted started from the standard base offense level for

“Threatening or Harassing Communications” found in U.S.S.G. § 2A6.1, and then

applied various offense- and victim-related enhancements and adjustments. See PSR

at ¶¶ 28-53. Because Hutterer was not sentenced as a career offender under U.S.S.G.

§ 4B1.2(a), the term “crime of violence” was never a factor in sentencing. Neither the

term “career offender” nor “crime of violence” appear anywhere in the Government’s

                                            3
position paper, this Court’s Judgment, the Statement of Reasons, or the applicable

guidelines. Therefore, Dimaya does not apply.

       Because Dimaya has no applicability to this matter, Hutterer cannot claim that the

one-year statute of limitations for her § 2255 claim began to run in 2018. Rather,

§ 2255(f)(1) applies, because the date on which Hutterer’s judgment of conviction

became final is the latest date that the statute of limitations could begin to run. Hutterer’s

judgment of conviction became final in 2013 when the Eighth Circuit affirmed her

sentence and the time for filing for certiorari expired. Therefore, the time for Hutterer to

file a § 2255 motion expired in 2014, and her instant Motion is time-barred.

CONCLUSION

       Hutterer has failed to show that Dimaya has any applicability to her sentencing,

and therefore, her Motion is time-barred under § 2255(f)(1).            Accordingly, IT IS

HEREBY ORDERED that:

          1. The Government’s Motion to Dismiss (Docket No. 74) is GRANTED; and

          2. Defendant’s Motion to Vacate under 28 U.S.C. § 2255 (Docket No. 71) is

              DISMISSED with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 25, 2019
                                           s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                              4
